Citation Nr: 0022097	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  99-01 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for coronary artery 
disease, cardio-vascular insufficiency, with pacemaker, 
claimed as secondary to cigarette smoking.  


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel 



INTRODUCTION

The veteran had active military service from July 1944 to 
August 1946.  

In a May 2000 letter, the veteran stated that due to physical 
and financial limitations he would not be able to report for 
a June 2000 scheduled hearing before a Member of the Board in 
Washington, D.C.  The Board therefore considers the request 
for a hearing to have been withdrawn.  38 C.F.R. § 20.704(c).  
The claim will be adjudicated without further delay based 
upon all the evidence presently of record.

The RO has not adjudicated the veteran's claim for 
entitlement to service connection for coronary artery disease 
and cardio-vascular insufficiency on a direct basis under the 
provisions of 38 U.S.C.A. § 1110, or on a presumptive basis 
under the provisions of 38 U.S.C.A. § 1112.  Upon review, the 
Board finds no indication that the veteran intended to make a 
claim for direct or presumptive service connection; rather 
his claim rests solely upon a secondary service connection 
theory of entitlement.  Under these circumstances, the Board 
will likewise limit its review to the secondary service 
connection claim.


FINDING OF FACT

No competent evidence has been submitted linking the post-
service findings of coronary artery disease and cardio-
vascular insufficiency to tobacco use in service. 


CONCLUSION OF LAW

The claim of entitlement to service connection for coronary 
artery disease, cardio-vascular insufficiency, with 
pacemaker, secondary to cigarette smoking is not well-
grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The report of the veteran's July 1946 discharge examination 
shows that the veteran was found physically qualified for 
discharge.  It also shows that the veteran's cardiovascular 
system and the condition of the veteran's arteries were 
considered to have been normal.  

A July 1948 X-ray report of the chest was interpreted as 
showing the veteran's cardiovascular shadow as normal and his 
lung fields were clear.  The diaphragm and costophrenic 
angles appeared normal.  

A February 1949 VA medical certificate shows that upon 
examination, the veteran's heart and lungs were normal.  

A July 1950 VA electrocardiographic report shows that the 
veteran had regular sinus rhythm and his tracing was within 
normal limits.  

A July 1950 VA radiographic report indicates that a chest X-
ray showed that the veteran's cardiovascular shadow was 
normal and his lung fields were clear.  Diaphragms and 
costophrenic angles appeared normal.  

An October 1950 VA electrocardiographic report indicates that 
the veteran suffered from sinus rhythm with occasional 
ventricular extrasystoles.  

A February 1951 VA medical certificate reflects that the 
veteran's heart showed no murmurs and there was slight 
irregularity at rest.  There was no enlargement, no cyanosis, 
or edema.  The VA examiner found that there was no definite 
disease of the heart found.  

An August 1989 private progress report shows that an (EKG) 
electrocardiogram revealed sinus rhythm, right bundle branch 
block, and left anterior fascicular block.  

An August 1989 private cardiology report indicates that the 
veteran reported a history of coronary artery disease, 
history of cardiac arrhythmias, and a history of carotid 
sinus syndrome for which he had a pacemaker implanted at 
Methodist Hospital in 1987.  He also has had carotid vascular 
disease.  The veteran had complaints of weakness in the right 
side, numbness, tingling, dizziness, and near syncope.  
Impression was transient ischemic attack, carotid vascular 
disease, coronary artery disease, cardiac arrhythmias, and 
carotid sinus syndrome, status post syncope, and status post 
pacemaker.  

An August 1989 coronary arterial diagram shows that the 
veteran had 40 percent proximal right coronary artery 
stenosis and poor stenotic dilation.  The left coronary 
showed plaquing of the left anterior descending coronary 
artery and total occlusion of the arc flex.  

A March 1991 coronary arterial diagram shows a large dominant 
right coronary artery stenosis with 30 to 40 percent proximal 
stenosis.  The left coronary showed total occlusion of the 
arc flex artery.  

Private progress notes from March 1991 show that the veteran 
had a treadmill stress test and he developed leg fatigue, 
frequent ventricular ectopy and some sinus tachycardia 
segment abnormalities.  It was noted that the veteran had 
frequent anginal episodes and an abnormal treadmill.  

A March 1991 private EKG shows sinus rhythm, first degree AV 
block, complete right bundle branch block, left anterior 
fascicular block.  

A July 1991 private EKG shows sinus rhythm, intraventricular 
conduction delay, and left anterior fascicular block.  

Private EKG findings from October 1991 show paced rhythm 
alternating with native beats which is sinus.  There was good 
sensing and good capture.  

A September 1992 private progress note shows that the veteran 
had a syncopal episode.  

Private EKG findings from September 1993 show that the 
veteran had sinus rhythm, no acute changes.  

A November 1993 private progress note indicates that the 
veteran had complaints of dizzy spells.  An EKG showed paced 
rhythm, occasional native beats, good sensing, and good 
capture.  

Private medical records from November 1993 show an impression 
of coronary artery disease and heart block status post-
pacemaker.  

A May 1994 private EKG showed that the veteran had paced 
rhythm.  

The veteran initially claimed entitlement to VA disability 
compensation in May 1994 at which time he indicated that he 
had coronary artery disease.  

An October 1994 private EKG showed that the veteran had a 
paced rhythm.  

A July 1995 private medical report shows that the predominant 
rhythm is paced rhythm.  It was also noted that there was no 
significant arrhythmia noted on this 24 holter.  

A February 1996 private medical report notes that the 
veteran's predominant rhythm is paced rhythm and he had a 
rare ectopy.  

An August 1996 private chest X-ray report showed that the 
veteran had an arrhythmia heart block status post pacemaker.  
It was noted that the left pacemaker had been removed with 
its wire intact.  There had been interval placement of a 
right pacemaker with its tip in the right ventricle.  There 
was no evidence of heart failure identified and calcification 
in the right hilum was noted.  The lung fields were clear of 
active disease.  Impression was no acute cardiopulmonary 
disease.  

An August 1996 private EKG showed paced rhythm and the rhythm 
strip showed no ectopy.  

A May 1997 private progress note shows that the veteran's EKG 
revealed paced rhythm.  

In a September 1997 statement, the veteran explained that he 
was first introduced to the use of unfiltered cigarettes at 
the age of eighteen while in boot camp training in 1944.  
According to the veteran, the exposure was mostly by the free 
dispensing and or minimal cost of cigarettes at canteens or 
ship stores.  The veteran stated that he was eventually 
consuming two to three packs of cigarettes daily.  He 
reiterated that tobacco was never ever presented in any form 
as being unhealthy by the military.  

A December 1997 private progress note indicates that the 
veteran's EKG showed a paced rhythm.  

In January 1998, S. E. H., M.D., found that the veteran had 
normal arterial waveforms and velocities.  He also noted that 
the veteran had chronic venous insufficiency.  

In February 1998, R. M. Z., M.D., found that the veteran had 
peripheral neuropathy and apparent peripheral vascular 
disease, most likely secondary to smoking which he continues 
to do at two packs a day.  Electromyograph and nerve 
conduction studies confirm severe peripheral polyneuropathy 
most likely related to peripheral vascular disease.  
According to Dr. Z., the veteran has had a profound 
improvement and he is now only smoking a few cigarettes a day 
and believes he is going to be able to quit on Zyban.  

A February 1998 private progress report notes that the 
veteran's EKG showed a paced rhythm.  

A May 1998 private progress report indicates that the 
veteran's EKG showed a paced rhythm.  

In August 1998, a representative of the Medical Records, 
North Texas Heart Center, stated that no medical records 
could be found for the veteran.  

In August 1998, a representative of Methodist Hospital, found 
no record of treatment for dates of service requested.  

In August 1998, a representative from a Dr. M. A. Y.'s 
office, stated that the veteran was not Dr. Y's patient.  


II.  Laws and Regulations 

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§ 1110, 1131 (West 1991).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1999).  For 
the showing of chronic disease in service, there are required 
a combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In VA O.G.C. Prec. Op. 2-93 (Jan. 13, 1993), the VA General 
Counsel concluded that (1) a determination of whether 
nicotine dependence may be considered a disease or injury for 
disability compensation was an adjudicative matter to be made 
based on accepted medical principles, and (2) service 
connection may be established for disability or death if the 
evidence establishes that the underlying disease or injury 
was caused by tobacco use during service.  

In VA O.G.C. Prec. Op. 19-97 (May 13, 1997), it was 
determined that secondary service connection for disability 
attributable to tobacco use subsequent to military service 
could be established based on nicotine addiction that had 
arisen in service if the addiction was the proximate cause of 
the disability.  That opinion noted that the VA Under 
Secretary for Health had determined that nicotine dependence 
may be considered to be a disease for purposes of VA 
disability compensation.  The Board is bound to follow the 
opinions of the VA Office of General Counsel.  38 U.S.C.A. 
§ 7104(c).  See Davis v. West, 13 Vet. App. 178, 179 (1999).  

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd , 126 F.3d 1464 
(Fed.Cir. 1997), cert. denied, 118 S.Ct. 2348(1998).  A well-
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed Cir. 1996)(table).  

Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post-
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  In addition, if 
the claim for service connection pertains to a disease rather 
than the residuals of an injury, a well grounded claim can be 
established by evidence showing a chronic disease in service 
or during any applicable presumptive period and present 
disability from that disease.  See Savage v. Gober, 10 Vet. 
App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b). 

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinitive issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 5 
Vet. App. at 93.  A lay person is however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence maybe sufficient to show the incurrence of a disease 
or injury in service and continuity of the disorder following 
service.  Medical evidence is required, however, to show a 
relationship between the current medical diagnosis and the 
continuing symptomatology.  See Clyburn v. West, 12 Vet. App. 
296 (1999).  In determining whether the claim is well 
grounded, the evidence is generally presumed to be credible.  
See Arms v. West, 12 Vet. App. 188 (1999).  

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
further development of the claim.  See Schroeder v. West, 12 
Vet. App. 184 (1999).  VA may, however, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. §  5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The veteran 
has not reported the existence of any other records that, if 
obtained, would make his claim well-grounded.  Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).  The Board has no further 
duty, therefore, to notify him of the evidence to support his 
claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 


III.  Analysis 

Private treatment records show that the veteran has coronary 
artery disease, status post myocardial infarction, and 
cardiovascular insufficiency and has required two pacemakers.  
Therefore, the Board finds that the first Caluza element has 
been satisfied because there is a current medical diagnosis 
of disability.  Caluza, 7 Vet. App. at 506.  

The veteran has provided lay evidence indicating that his 
cardiovascular disorder is related to cigarette smoking that 
occurred while he was in service.  As a lay person the 
veteran is competent to provide evidence of an observable 
disorder, but he is not competent to provide evidence that 
requires medical expertise.  Grottveit, 5 Vet. App. at 93; 
Savage, 10 Vet. App. at 497.  His service medical records 
show that on discharge the veteran's cardiovascular system 
and the condition of the veteran's arteries were normal.  
Although the medical evidence shows that the veteran has a 
cardiovascular disorder, that evidence does not suggest that 
the current cardiovascular disorder is related to an in-
service disease or injury.  Wade v. West, 11 Vet. App. 302 
(1998).  The veteran has submitted no medical evidence 
tending to show his cardiovascular disorders were caused 
specifically by tobacco use during service. 

A private physician has linked the veteran's peripheral 
neuropathy and peripheral vascular disease to the veteran's 
lifetime history of smoking.  However, this opinion does not 
specifically link these disabilities to his smoking in 
service, as opposed to more than fifty years of smoking 
subsequent to service.

Neither the service medical records nor the post-service 
medical records available for review contain a medical 
diagnosis of nicotine dependence.  Thus, the veteran has not 
submitted evidence tending to show that he suffers from a 
nicotine addiction or that nicotine addiction which arose in 
service was the proximate cause of his cardiological 
problems. 

For these reasons, the Board has determined that the claim of 
entitlement to service connection for a cardiovascular 
disorder is not well-grounded.  In the absence of a well-
grounded claim, the Board is constrained to hold that the 
claim is not well-grounded.  Furthermore, in the absence of a 
well-grounded claim, the VA cannot assist the veteran in 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Morton, 12 Vet. App. at 485.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
the application.  This obligation depends upon the particular 
facts of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claims.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the February 1999 statement of the case in which the 
veteran was informed that the reason for the denial of the 
claim was the lack of any current findings of nicotine 
dependence and the lack of any evidence linking the 
development of his cardiovascular disabilities to tobacco use 
in service.  Furthermore, by this decision, the Board is 
informing the veteran of the evidence which is lacking and 
that is necessary to make the claim well grounded.  


ORDER

Service connection for coronary artery disease, cardio-
vascular insufficiency, with pacemaker, claimed as secondary 
to cigarette smoking is denied.  




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals



 

